        CASE 0:20-cv-01080-WMW-LIB Doc. 19 Filed 04/12/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Marcus Allen Wayne Hallmark,                          Case No. 20-cv-1080 (WMW/LIB)

                          Petitioner,
                                               ORDER ADOPTING REPORT AND
      v.                                           RECOMMENDATION

Guy Bosch,

                          Respondent.


      This matter is before the Court on the January 29, 2021 Report and

Recommendation (R&R) of United States Magistrate Leo I. Brisbois. (Dkt. 18.) No

objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no

clear error. Based on the R&R and all the files, records and proceedings herein, IT IS

HEREBY ORDERED:

      1.     The January 29, 2021 R&R, (Dkt. 18), is ADOPTED.

      2.     Petitioner Marcus Allen Wayne Hallmark’s Petition for Writ of Habeas

Corpus, (Dkt. 1), is DISMISSED WITH PREJUDICE.

      3.     No Certificate of Appealability, 28 U.S.C. § 2253(c)(2), will issue.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 12, 2021                                  s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
